I concur in the reversal of the order appealed from, but dissent from the interpretation placed on Idaho Code Annotated, secs. 22-1006 and 22-1008, limiting the protection of the bond required to consignors of farm produce.
Section 22-1006 requires the giving of a bond for the benefit of any consignor having cause of action against a farm produce broker, dealer or commission merchant, arising out of contract, express or implied, and while it is intended to protect the consignor against fraud perpetrated by the bonded party, it is not limited to such cause of action, but is intended to insure to the consignor the faithful performance of all duties of such broker, dealer or commission merchant to him. In other words, the bond protects the consignor of farm products against the default of the bonded party, whether the conduct of the latter be fraudulent or not.
Section 22-1008 requires the bond to be so conditioned that the broker, dealer or commission merchant will conduct his business honestly, without fraud, and in compliance with the law, and gives a right of action on the bond to any person injured by dishonesty, fraud or the violation of the laws of Idaho committed by a party licensed and bonded under the provisions of Idaho Code Annotated, title 22, chapter 10.
It is clear these conditions are intended to protect consignors of farm products from any default or act of wrong-doing *Page 238 
on the part of a farm produce broker, dealer or commission merchant whether fraudulent or not, and that anyone, other than such a consignor, who is injured by fraud or violation of the law, committed by the party bonded, shall be protected by the bond.
In this case respondent was not a consignor, and the action was not based on fraud, nor violation of law; therefore he is not entitled to recover.